DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 21 December 2020 in which claims 31-46 were newly added.
	Claims 26 and 28-46 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections & Reasons for Allowance
Applicant’s arguments, filed 21 December 2020, with respect to the rejection of claims 26 and 28-30 under 35 U.S.C. § 103(a) as being unpatentable over Simmons et al. in view of Sung et al., and in view of Mello et al.
Applicants aver surprising or unexpected results residing in the claimed subject matter. Applicant has pointed to data presented in the instant Specification comparing Formulation 1 (“EDNP-1” containing 0.1% w/v NaHA and 0.5% w/v CMC), and Formulation 2 (“EDNP-2” containing 0.15% w/v NaHA and 0.5% w/v CMC), and Refresh® Tears (0.5% CMC as disclosed on p.16, lines 1-5 for Example 2).
Applicant has shown Formulation 1 is significantly and unexpectedly better at improving daytime ocular symptoms compared to Refresh® Tears. Formulation 1 was significantly better at reducing burning and stinging (Fig. 9), dryness (Fig. 10), and Lid Wiper Epithelipathy (Fig. 11). 

Applicant has shown Formulation 1 has a significantly greater median improvement in OSDI ocular symptom score compared to Formulation 2 (see. Fig. 3B). Formulation 1 was significantly better at reducing the extent of corneal staining compared to Formulation 2, and compared to Refresh® Tears, as seen in Figure 7 (subgroup of patients suffering from more severe dry eye).
While Sung et al. teach a combination of 0.1% HA and 0.5% NaCMC, the mixture (DHP-500) was not as effective in correcting the total corneal thickness, corneal epithelial thickness, and corneal stroma thickness as the combinations having 0.1% NaHA and 0.2% NaCMC (DHP-101, the lead tested composition), or the combination having 0.1% NaHA and 0.3% NaCMC (DHP-300). 
In combination with the teaching of Sung et al., Applicant has shown the combination of NaHA and NaCMC as claimed result in significant and unexpected properties relevant to the treatment of dry eye. Furthermore, by examining concentrations of NaHA and NaCMC claimed, and outside the claimed range, it appears the concentration of NaHA and NaCMC components in combination together are critical and small modifications can lead to significantly and unexpectedly different effects. 
The rejection is hereby withdrawn.

Applicant’s arguments, filed 21 December 2020, with respect to the following rejections has been fully considered and is persuasive:

The rejection of claims 26 and 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US Patent No. 8,496,976 in view of Simmons et al., Sung et al. and Mello et al.;
The rejection of claims 26 and 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 8,569,370 in view of Simmons et al., Sung et al. and Mello et al.;
The rejection of claims 26 and 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent No. 8,729,125 in view of Simmons et al., Sung et al. and Mello et al.;
The rejection of claims 26 and 28-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10,213,405 in view of Simmons et al., Sung et al. and Mello et al.;
Applicant’s arguments are the same as discussed above. 
The above rejections are hereby withdrawn.

Modified Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 and 28-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,254,324 (the Reference Patent) in view of Simmons et al. (WO 2010/047927, cited in previous Office Action), and Mello et al. (US Patent No. 6,271,216, cited in previous Office Action).
The claims of the Reference Patent are directed towards treating a patient’s eye, the method comprises administering to the eye an aqueous solution comprising ophthalmically acceptable amounts of (i) a polyanionic component comprising a mixture of carboxymethyl cellulose and hyaluronic acid; (ii) erythritol; and (iii) carnitine. Claim 19 is drawn towards the mixture of polyanionic components having a concentration in the range of about 0.4% to about 1.3% (w/v). Claim 20 is drawn towards a composition comprising 0.5% w/v carboxymethyl cellulose. Claim 21 is drawn towards a composition comprising 0.1% w/v hyaluronic acid. Claim 22 states the aqueous composition further comprises glycerol. Claim 10 further requires a buffer component selected from the group consisting of alkali metal, alkaline earth metal and/or ammonium salts. Claim 11 requires the buffer component is selected from the group consisting of citrate, phosphate, borate, lactate and salts thereof. Claim 12 requires stabilized chlorine dioxide (i.e. Purite, or stabilized oxychloro complex). 
	While the claims of the Reference Patent disclose a buffer component selected from the group consisting of alkali metal, alkaline earth metal and/or ammonium salts and citrate, phosphate, borate, lactate and salts thereof, the Patent does not claim the salts/buffers recited in the instant claims. 
Simmons et al. teach the following exemplary ophthalmic compositions for treating dry eye, see Examples 21A and 21B. Simmons et al. teach an ophthalmic composition for dry eye, wherein the composition may further comprise HA and CMC as a polyanionic component (p.8; p.18, lines 23-27; p.19-21). Simmons et al. teach various exemplary formulations comprising CMC. Simmons et al. expressly teach Purite and L-carnitine are optional, because some examples contain them and others do not. For example, example 10 does not contain L-carnitine or other additional ingredients not recited in instant claim 26; and example 21B does not contain Purite or other additional ingredients not recited in instant claim 30. 
Simmons et al. also teach the ophthalmic formulation may comprise various buffer salts including alkali metal, alkaline earth metal and/or ammonium salts as well as citrate, borate, lactate (p.22-23, dihydrate and magnesium chloride hexahydrate).
Table C:
% w/v
Claim 29 (% w/v)
Claim 30
‘324 Patent (% w/v)
Simmons Example 21A (% w/v)
CMC
0.5
0.5
0.5
0.5
Glycerin
0.9
0.9
No amount
0.9
NaHA
0.1
0.1
0.1
--
Boric acid
none
0.7
--
0.7
Borax 
none
0.2
--
0.2
KCl 
0.14
0.14
No amount
0.14
Sodium citrate dihydrate
None
0.1
--
0.1 (as sodium citrate)
CaCl dihydrate 
0.006
0.006
No amount
0.006
MgCl hexahydrate 
0.006
0.006
No amount
0.006 *as MgCl*
Sodium lactate
0.3%
--
No amount
--
Erythritol 
0.5
0.25
0.05 – 2 
0.25
L-carnitine
0.25
0.25
0.05 - 2
0.25
adjust pH to 7.2
NaOH
NaOH
--
adjust pH to 7.2
adjust pH to 7.2
HCl
HCl
--
adjust pH to 7.2
q.s. ad.
water
water
--
q.s. ad.


Mello et al. teach an example of an ophthalmic formulation comprising sodium hyaluronate and 0.17% w/v sodium citrate dihydrate (Example 1), in combination with other salts including sodium chloride, potassium chloride, calcium chloride dihydrate, magnesium chloride hexahydrate and water. 
It would have been obvious to formulate an ophthalmic composition comprising a mixture of Na CMC and NaHA, including glycerin, boric acid/borax, KCl, sodium citrate dihydrate, MgCl hexahydrate and alkali/alkaline earth metal salts of citrate and lactate. 
From the claims of the Reference Patent, one having ordinary skill in the art would have expressly known to combine 0.5% CMC with 0.1% HA. 
The ordinary artisan would have looked to the teaching of Simmons et al. because they are similarly concerned with treating conditions of the eye with CMC-containing formulations having polyols including glycerol, erythritol and L-carnitine for their use in improving visual acuity in individuals suffering from dry eye. 
While the Reference Patent expressly includes an embodiment having glycerin, it does not teach an amount. However, Simmons et al. teach an amount of glycerin that is the same as the amount recited in the instant claims. 
The amount of erythritol disclosed by the claims of the Reference Patent encompasses the claimed concentration. The amount of erythritol disclosed by Simmons et al. falls within the range of the Reference Patent. This amount is very close to the claimed amount in instant claim 29, and is the same amount recited in instant claim 30. 
The amount of L-carnitine disclosed by the claims of the Reference Patent encompasses the claimed concentration. The amount of L-carnitine disclosed by Simmons et al. is the same as the amount recited in the instant claims. 

The Reference Patent teaches buffering agents include alkali metal and alkaline earth metal salts. Simmons et al. teach 0.1% w/v sodium citrate and 0.006% w/v MgCl, however, it does not expressly disclose CaCl dihydrate, or MgCl hexahydrate. Mello et al. teach NaHA-containing ophthalmic formulations having 0.17% sodium citrate dihydrate in combination with calcium chloride dihydrate, potassium chloride and magnesium chloride hexahydrate. 
Mello et al. teach the aforementioned ingredients are part of a balanced salt solution that is physiologically compatible (col. 3, lines 10-29). Mello et al. teach the pH of the solution is preferably about 7.2, with hydrochloric acid or sodium hydroxide as necessary (col. 4, lines 1-3).
With respect to sodium citrate and magnesium chloride as taught by Simmons et al. versus sodium citrate dihydrate, and magnesium chloride hexahydrate as recited in instant claims 26 and 28-30, one having ordinary skill in the art would have been motivated to substitute sodium citrate with sodium citrate dihydrate and substitute magnesium chloride with magnesium chloride hexahydrate because Mello et al. exemplify an ophthalmic formulation comprising sodium hyaluronate and 0.17% w/v sodium citrate dihydrate as well as magnesium chloride hexahydrate for incorporation in the ophthalmic composition. The skilled artisan would have looked to the teaching of Mello et al. with a reasonable expectation of success because the utility of the composition disclosed by Mello et al. is the same as the Reference Patent and Simmons et al., and the amount of sodium citrate taught by Mello et al. is similar to that of Simmons et al.
The ordinary artisan would have been motivated to include salts of lactate because it is a known and taught buffering component for these ophthalmic compositions as taught by the Reference Patent and Simmons et al. 

The molecular weight range of hyaluronate described by Mello et al. encompasses the molecular weight ranges recited in instant claims 39, 40, 43 and 44.
The intrinsic velocity is an inherent property of the hyaluronate itself (instant claims 41, 42, 45 and 46).
Thus, the claimed invention as a whole is prima facie obvious over the claims of the Reference Patent in view of the teachings by Simmons et al. and Mello et al.

Claims 31-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,254,324 in view of Simmons et al., and Mello et al. as applied to claims 26 and 28-46 above, and further in view of Matsumoto et al. (US Patent No. 8,501,822, cited in PTO-892).
The claims of the Reference Patent do not expressly disclose the molecular weight (MW) or intrinsic velocity of NaHA (instant claims 31-46).
Matsumoto et al. describe an ophthalmic composition comprising alginic acid in combination with hyaluronic acid (abstract). Matsumoto et al. teach hyaluronic acid exerts a moisturizing effect on the ocular mucosa (col. 8, lines 8-31). Matsumoto et al. teach the MW of the HA ranges from 0.2 to about 4 million Daltons, more preferably from 0.6 to 2.5 million Daltons, and particularly preferably from 0.8 to 2 million Daltons. Matsumoto et al. teach the average molecular weight describes a viscosity average 
It would have been obvious at the time the invention was made to formulate the HA of the Reference Patent at the MW ranges described by Matsumoto et al., because Matsumoto et al. found these ranges were preferable for moisturizing the ocular mucosa when HA is formulated as part of an ophthalmic composition in combination with alginic acid, another polyanionic polysaccharide. 
As evidenced by Matsumoto et al., intrinsic viscosity is an inherent property of the HA itself, and is directly related to its molecular weight. The MW of HA as taught by Matsumoto et al. overlap with the ranges recited in the instant claims. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the Reference Patent in view of the teachings by Simmons et al. and Mello et al.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Applicants aver surprising or unexpected results residing in the claimed subject matter. While the data presented in the instant Specification show the amount of CMC and HA are critical, it does not overcome the prima facie case of obviousness over the ‘324 Patent because it is expressly drawn towards a combination of HA and CMC, and in the same amounts recited in the instant claims. 
There is no evidence the particular combination of elements and their concentrations achieve any properties that are significant or unexpected over the combination of elements recited in the ‘324 Patent, in view of the teachings of Simmons et al. and Mello et al.
The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623